PER CURIAM:
Brenda K. Monk appeals the district court’s order accepting the magistrate judge’s recommendation and dismissing Monk’s complaint pertaining to the denial of supplemental security income benefits for her daughter. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Monk v. Astrue, No. 4:06-cv-00075-jlk, 2007 WL 2693181 (WD.Va. Sept. 12, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.